[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:               AUGUST 7, 1997 DATE OF APPLICATION:            AUGUST 8, 1997 DATE APPLICATION FILED:         SEPTEMBER 19, 1997 DATE OF DECISION:               NOVEMBER 23, 1999
Application for review of sentence imposed by the Superior Court,Judicial District of Tolland.
Sentence Affirmed.
David Kritzman, Esq., Defense Counsel, for Petitioner.
Matthew Gedansky, Esq., Assistant State's Attorney, forthe State.
 BY THE DIVISION:
Following a plea to Assault on a Corrections Officer, C.G.S.53a-167c, the petitioner was sentenced to a three-year period of incarceration consecutive to the sentence he was serving at the time of this conviction.
The actions of the defendant that led to his plea of guilty occurred while he was incarcerated at the Northern Correctional Institution on January 9, 1996. On that day, he spit into the face of a corrections officer as the officer escorted him back to his cell after a visit to the dentist.
The petitioner, at the hearing held to review his sentence, admitted that he spit in the face of the officer but sought to lessen his culpability by shifting the blame to the victim and thus felt his sentence was unfair.
The Sentence Review Division notes that the petitioner was originally sentenced to a two and a half year period of incarceration in 1986. Since that conviction, the petitioner has been a free man for only five days, during which he committed a felony. While incarcerated, the petitioner has amassed ten convictions for offenses within the correctional facility, many CT Page 3792 involving violence.
The petitioner is a dangerous individual with a demonstrated propensity towards violence. Sentences designed to isolate individuals of this type are not inappropriate or disproportionate when the nature of the offense is considered along with the defendant's record and the obvious need for this person to be isolated from the public. The sentence is, therefore, affirmed.
O'Keefe, Klaczak and Miano, J.'s participated in this decision.